COX, Judge,
with whom CRAWFORD, Judge, joins (concurring in part and in the result):
In case I misread the majority, I write to clarify my views. Nothing in Article 120(a), Uniform Code of Military Justice, 10 USC § 920(a), suggests or implies that any measure of resistance is required of a rape victim. The offense of rape was defined until October 24, 1992, as follows:
Any person subject to this chapter who commits an act of sexual intercourse with a female not his wife, by force and without her consent, is guilty of rape and shall be punished by death or such other punishment as a court-martial may direct.
(Emphasis added.) See 40 MJ at 385 n. 1. See also United States v. Watson, 31 MJ 49, 52-53 (CMA 1990).
Naturally, as the Manual for Courts-Martial, United States, 1984, points out, a failure to resist where resistance might be expected might give rise to an inference that the prosecutrix actually consented. Para. 45c(1)(b), Part IV. However, that is an entirely different proposition from requiring physical resistance to an assailant before rape occurs.
There is also nothing in Article 120(a) which suggests or implies any requirement that the perpetrator use force beyond that “incidental force involved in penetration.” 40 MJ at 386. To be sure, the Manual specifies that, where resistance “would have been futile, ... the force involved in penetration will suffice.” Para. 45c(1)(b). However, the Manual does not claim the reverse — that in other circumstances, more than the force involved in penetration would be required. Even if the Manual could be read as bearing such an implication, it would be inconsistent with the statute and hence a nullity.
At the same time, if no more force was employed than that incidentally involved in penetration, it would be the same as if no resistance was offered — it might give rise to an inference of consent under certain circumstances. That, however, is not the same as a separate requirement of more force than that necessary for penetration.
With these exceptions, I concur in the majority opinion and in the result.